Exhibit 10.1

LOGO [g27376727376701.jpg]

December 23, 2011

Mr. David J. McIntryre

3734 E Coquina Way

Weston, FL 33332 USA

Dear David:

This letter supplements and amends your letter of employment dated December 16,
2009, as amended.

Effective December 30, 2011 (the “Reassignment Date”) and continuing through
December 31, 2012, your role and responsibilities within the HeartWare Group
shall transition from Executive Vice President, Chief Financial Officer & Chief
Operating Officer employed on a full-time basis by HeartWare, Inc. to Special
Assistant to the Chief Executive Officer employed on a part-time basis by
HeartWare Pty Limited. Your responsibilities as Special Assistant shall include:
overseeing the transfer of the Australian machining operation to new facility in
Australia; overseeing the transfer of product distribution in Australia and
regional geographies to a sustainable location and the hiring of personnel to
supervise distribution in a new facility; interfacing with the Australian Stock
Exchange and investors as needed at the direction of the Chief Executive
Officer, General Counsel or Vice President, Investor Relations; providing
ongoing assistance and advice to Operations personnel until a Vice President,
Operations is hired and thereafter as needed; and acting as a consultant and
adviser to the Chief Executive Officer on operational, financial and strategic
matters.

With effect as of the Reassignment Date, your base salary shall be at the annual
rate of AUD 50,000. Except as may be recommended by the Chief Executive Officer
and approved by the Board of Directors of HeartWare International, Inc., you
shall not be eligible for a merit, bonus or equity award for 2012. Your 2011
bonus and accrued HeartWare, Inc. vacation time shall be paid on or prior to the
Reassignment Date.



--------------------------------------------------------------------------------

LOGO [g27376727376701.jpg]

Please note that HeartWare does not presently provide health and similar
benefits to employees of HeartWare Pty Limited and therefore, consistent with
Section 4 of your employment letter, we do not expect to provide you with health
and similar benefits following the Reassignment Date. In addition, the
Reassignment Date shall be treated as the trigger date for purposes of the
relocation benefits contemplated by Section 5 of your employment letter.
However, as of the Reassignment Date, you shall no longer be a Section 16
Reporting Officer of HeartWare or eligible for Severance Pay as contemplated by
Section 6 of your employment letter. Except as set forth in this letter, the
remaining provisions of your employment letter, as amended, shall remain in full
force and effect.

Please acknowledge your agreement with this letter by signing where indicated
below.

Thank you again for your years of distinguished service to HeartWare.

With highest regards,

/s/    Lawrence Knopf

Lawrence Knopf

Senior Vice President

And General Counsel

 

Agreed and Acknowledged

This 26th day of December, 2011

/s/    David J. McIntyre          David J. McIntyre